597 F.2d 590
Jerry Lane JUREK, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Dept. of Corrections,Respondent-Appellee.
No. 78-1374.
United States Court of Appeals,Fifth Circuit.
June 5, 1979.

Jay Topkis, New York City, John Charles Boger, New York City, for petitioner-appellant.
John L. Hill, Atty. Gen., Anita Ashton, R. Kristin Weaver, David M. Kendall, Jr., Gilbert Pena, Asst. Attys. Gen., Austin, Tex., for respondent-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 23, 1979, 5 Cir., 1979, 593 F.2d 672).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.